   Case 4:19-cr-00172-RGE-HCA Document 176-12 Filed 08/26/21 Page 1 of 5




                            Exhibit Q
                            CURRICULUM VITAE

                            CASEY O’NEAL, Ph.D.
                           4310 Medical Parkway, Suite 101
                                  Austin, TX 78756
                               (512) 294-5444 – phone
                              coneal@drcaseyoneal.com


                                     Education


Ph.D.        Educational Psychology, University of Texas at Austin (2006)
M.A.         Educational Psychology, University of Texas at Austin (2003)
B.A.         Psychology, Liberal Arts Honors, University of Texas at Austin (2000)


                             Professional Credentials

  2009 - Licensed Sex Offender Treatment Provider with Supervisor status, No. 99178
  2009 – Licensed Specialist in School Psychology, No. 35228
  2008 - Licensed as a Psychologist in the State of Texas with HSP status, No. 33694
  2008 – Health Service Provider, No. 52258

                         Memberships and Associations

Association for the Treatment of Sexual Abusers (ATSA)
Texas Association for the Treatment of Sexual Abusers – (Treasurer, March 2014 –
       Present)
Society for Personality Assessment
APA Division 56, Trauma Psychology

                             Professional Experience

2015 to Present    Hill Country Counseling                        Director of IOP
2006 to Present    Private Practice                               Psychologist
2005 to 2010       4M Youth Services, Inc.                        Training Director




                                 Casey O’Neal / Vitae / 1
   Case 4:19-cr-00172-RGE-HCA Document 176-12 Filed 08/26/21 Page 2 of 5




Private Practice                                               August 2006 - Present
I have a clinical and forensic psychology practice working with adolescents and adults.
Many of the clients with whom I work are involved in criminal, civil or administrative
matters. My private practice includes the following services:
   • Forensic Assessment – I routinely conduct forensic assessments for
       adolescents and adults to include psychosexual evaluations, risk assessments,
       substance abuse/mental health assessments, competency evaluations/fitness to
       proceed evaluations, and employment-related evaluations. I conduct forensic
       assessments for multiple individuals or agencies including law enforcement
       agencies, attorneys, probation officers, regulatory agencies, and other private
       practitioners. I have current forensic assessment contracts conducting mental
       health and psychosexual risk assessments with United States Probation, Bureau
       of Prisons, and Travis County Juvenile Probation.
   • Clinical Assessment – I routinely conduct clinical assessments for children,
       adolescents, and adults who are experiencing difficulties in their lives to include
       learning disabilities, developmental disorders, ADHD, depression, anxiety,
       substance abuse, effects of trauma, and other mental health or social issues. I
       provide services for a local psychiatric residential facility and privately referred
       clients. My clinical assessments can range from traditional psychological
       assessments to Therapeutic Assessment, which is a structured blend of therapy
       and assessment designed to assist clients with developing insight into their
       problems.
   • Therapy Services – I conduct short-term and long-term therapy with
       adolescents and adults who are experiencing problems related to the effects of
       trauma, mental illness, or other life stressors.
   • Supervision – I provide supervision to pre-doctoral and post-doctoral
       psychology fellows in their therapy and assessment work while they are
       completing degree and licensure requirements during their formal pre-doctoral
       internship and during their postdoctoral training. I provide supervision to
       individuals working toward their LSOTP licensure.
   • Professional Consultation/Training – I conduct professional consultation
       with agencies implementing or evaluating forensic assessment and treatment
       programs to include programs designed to address sexual behavior problems. I
       provide trainings at the local, state and national level on a variety of assessment
       and treatment related topics.



Hill Country Counseling Center                                    May 2015 –Present
I serve as the Director for an intensive outpatient counseling program (IOP), providing
support to four master’s level therapists who conduct individual and group therapy with
clients. Clients served are adults with severe impairment to include developmental
disorders, schizophrenia, schizoaffective disorder, bipolar disorder, major depressive
disorder, and personality disorders. Many clients served have dual diagnoses. I meet
with clients regularly in order to coordinate treatment goals and plans with their
treatment team.



                                   Casey O’Neal / Vitae / 2
   Case 4:19-cr-00172-RGE-HCA Document 176-12 Filed 08/26/21 Page 3 of 5




4M Youth Services, Inc.                                    Aug 2005 – Sept 2010
  • Completed pre-doctoral psychology internship
  • Maintained a caseload of post-adjudicated adolescents in a secure residential
     setting including individual, group and family therapy. Clients consisted of male
     and female adolescents who were adjudicated for both general and sexual
     offenses.
  • Conducted forensic risk assessments and psychosexual assessments as needed.
  • Completed a six-month internship rotation focused on conducting risk
     assessments for adults including psychosexual assessments.
  • During my second and third year I worked as a postdoctoral psychology fellow
     while I pursued licensure as a psychologist performing the same job functions
  • Implemented and maintained the agency’s recidivism data collection project.
  • During my third year I was promoted to Assistant Clinical Director.
  • I was promoted to Training Director of the internship program when I obtained
     full licensure as a psychologist and gained additional responsibilities for
     supervising interns in our year-long pre-doctoral internship program and
     assuring the quality of our training program.
  • Designed and implemented the facility’s specialized program for female juveniles
     with sexual behavior problems.
  • Designed and implemented the facility’s specialized program for developmentally
     delayed juveniles with sexual behavior problems.


                          Publications and Presentations

O’Neal, C.C. (May 2019, May 2018, May 2017) Fitness to Proceed and Adult
      Certification Evaluations in Juvenile Court, training with pre-doctoral interns of
      Travis County Juvenile Probation Department, Austin, TX.

O’Neal, C.C. (March 2019) Narrative as Access to Story of Self and as Assessment Task
      in Diane Engleman’s (chair) On the Frontier of Collaborative/Therapeutic
      Assessment: Integrating Clinical Data with the Craft and Creativity of
      Storytelling at the annual convention of Society for Personality Assessment, New
      Orleans, LA.

 O'Neal, C.C. (December 2018, December 2017, May 2017, May 2016, May 2015, April
       2014, April 2013) Psychosexual Assessment and Treatment with Juveniles
       with Sexual Behavior Problems. Training with pre-doctoral psychology interns
       and psychology staff of Travis County Juvenile Probation Department, Austin,
       Texas.

 O’Neal, C.C. (July 2018) Updates and Advances in Psychosexual Risk Assessment.
       Training at the district meeting of the United States Probation Office, Western
       District.

O’Neal, C.C. (September 2017) Substance Induced Psychosis and Shame: A


                                  Casey O’Neal / Vitae / 3
   Case 4:19-cr-00172-RGE-HCA Document 176-12 Filed 08/26/21 Page 4 of 5




      Collaborative High Stakes Assessment in Lena Lilleroth’s (chair) High Stakes
      CTA symposium at the Collaborative and Therapeutic Assessment Conference,
      Austin, Texas.

O’Neal, C.C. (July 2017) Best Practices in Sex Offender Treatment and Assessment.
      Presentation at the Texas Behavioral Health Institute annual conference Austin,
      Texas.

O’Neal, C.C. (July 2017) I’m out of here! Anger Avoidance on the Wartegg in Stephen
      Finn’s (chair) I didn’t know that I knew symposium at the International Society
      for Rorschach and Projective Methods Congress, Paris, France.

O’Neal, C.C. (May 2017) Best Practices in Assessment and Treatment of Adolescents
      who Commit Sexual Offenses. Webinar for Texas Juvenile Justice Department,
      Austin, TX.

O’Neal, C.C. (March 2017) Intersections: The Convergence of Families’ Stories and
      Systems’ Stories in a Collaborative Juvenile Assessment in Lionel Chudzik’s
      (chair) Therapeutic Assessment in Forensic Settings at the annual convention of
      Society for Personality Assessment, San Francisco, CA.

 O’Neal, C.C. (March 2016) Stolen Lives: Psychosis in the CWS in Alessandro Crisi’s
       (chair) Indicators of Psychosis Using the CWS at the annual convention of
       Society for Personality Assessment, Chicago, IL.

 O’Neal, C.C. (February 2016). Sexual Acting Out in a Residential Setting. Training for
       the direct-care staff at Meridell Achievement Center, Liberty Hill, TX.

 O’Neal, C.C. (September 2015) Working with offenders with Personality Disorders.
       Presentation at the annual meeting of United States Probation for the Western
       District of Texas, Horseshoe Bay, Texas.

 O’Neal, C.C. & Orozco, E. (March 2015) Psychosexual Risk Assessments.
       Presentation at the annual Texas Counsel on Sex Offender Treatment (CSOT)
       conference. San Marcos, Texas.

 O’Neal, C.C. (March 2015) An Untimely End: Trauma-Related Depression in the
       CWS in Jacob Palm’s (chair) Indicators of Depression Using the CWS at the
       annual convention of Society for Personality Assessment, New York, NY.

 O’Neal, C.C. (August 2014). Managing and Treating Child and Adolescent Sexual
      Behavior Problems. Training with the clinical staff of Meridell Achievement
      Center, Liberty Hill, TX.

 O’Neal, C.C. (July 2014) Sexual Behavior in Children and Adolescents. Training with
      the clinical staff at Meridell Achievement Center, Liberty Hill, Tx.



                                  Casey O’Neal / Vitae / 4
  Case 4:19-cr-00172-RGE-HCA Document 176-12 Filed 08/26/21 Page 5 of 5




O’Neal, C.C. ( Summer 2012) Working with Juveniles with Sexual Behavior Problems.
      Trainings with the clinical, probation, and detention staff of Travis County
      Juvenile Probation Department, Austin, Texas.

O’Neal, C.C. (October 2009) Disordered Attachment in Juveniles: Diagnosis,
      Implications, and Treatment. Presentation to the clinical department of
      Travis County Juvenile Probation Department, Austin, Texas.

Simpson, J. & O’Neal, C.C. (March 2005) Case Presentation #2 from the TAP in
         S.E. Finn’s (chair) The Efficacy of Therapeutic Assessment with Children
         and Families: A Preliminary Study. Symposium presented at the annual
         convention of the Society for Personality Assessment, Chicago, Illinois.

Tharinger, D.T., Finn, S.E., & The Therapeutic Assessment Project. (August, 2004).
            Therapeutic Assessment with Children: A Pilot Study. Poster presented at
            the annual convention of the American Psychological Association,
            Honolulu, Hawaii.

 O’Neal, C.C. & Carlson, C.I. (August 2002). Predictors of School Success among
          Hispanic Students across Levels of Acculturation. Poster presented at the
          annual convention of the American Psychological Association, Chicago, IL.


                               Honors and Awards


  ❖ Recipient of the Early Career Psychologist Credentialing Scholarship through the
    National Register of Health Service Providers in Psychology, October 2008
  ❖ Graduated with Honors from the University of Texas at Austin, May 2000
  ❖ Member of Psy Chi Psychology Honor Society
  ❖ University of Texas College Scholar awards December 1997 – May 2000




                                Casey O’Neal / Vitae / 5
